      Case: 1:20-cv-00688-DCN Doc #: 14 Filed: 12/04/20 1 of 5. PageID #: 68




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 RIVER CHIROPRACTIC AND WELLNESS                  )       CASE NO. 1:20-cv-00688
 CENTER, LLC,                                     )
                                                  )       JUDGE DONALD C. NUGENT
        Plaintiff,                                )
                                                  )
                -vs-                              )       MOTION FOR STAY OF THE
                                                  )       COURT’S NOVEMBER 17, 2020
 BANKROLL CAPITAL, INC.                           )       ORDER REQUIRING
                                                  )       PLAINTIFF TO FILE A
        Defendant.                                )       MOTION FOR DEFAULT
                                                  )       JUDGMENT AND SETTING A
                                                  )       DEFAULT JUDGMENT
                                                  )       HEARING


       NOW COMES Plaintiff, River Chiropractic and Wellness Center, LLC (“River

Chiropractic”), by and through counsel, and hereby moves this Court for a stay of its November

17, 2020 Order that River Chiropractic should file a motion for default judgment at this time and

for a stay of the default judgment hearing set for December 17, 2020. (Doc #: 11). By this docket

entry River Chiropractic understands that the Court is ordering it to file a motion for default

judgment at the present time. However, as River Chiropractic cannot comply with this order prior

to the Court’s ruling on its Motion for Class Certification, that is being filed contemporaneously

herewith, without jeopardizing the interests of the class it seeks to represent, River Chiropractic

respectfully requests that that this Court’s order be stayed until after the Court’s ruling on the

Motion for Class Certification and until River Chiropractic has had an opportunity to conduct class

(and if necessary move to compel) discovery.




                                                      1
      Case: 1:20-cv-00688-DCN Doc #: 14 Filed: 12/04/20 2 of 5. PageID #: 69




                   RELEVANT FACTUAL & PROCEDURAL HISTORY

        On April 1, 2020, River Chiropractic filed a Class Action Complaint against the Defendant,

Bankroll Capital, Inc. (“Bankroll”), for violations of the Telephone Consumer Protection Act

(“TCPA”) (Doc #: 1). Bankroll had sent a marketing fax to River Chiropractic in violation of the

TCPA. By its Class Action Complaint, River Chiropractic sought to represent a class of thousands

of others who were likewise victims of Bankroll’s unlawful fax marketing practices.

        River Chiropractic perfected service upon Bankroll on September 14, 2020 (Doc #: 11).

        Contemporaneously, with this motion, Plaintiff in filing an application for entry of default

and a motion for class certification.

                                        LAW & ARGUMENT

        Procedurally, a court should rule on class certification, allow discovery to identify class

members, and only then entertain a motion for default judgment and damages. Whitaker v. Bennett

Law, PLLC, 2016 WL 4595520, *1 (S.D.Cal.). “[T]he Court must first determine whether class

certification is appropriate before it may decide whether to enter a default judgment in favor of the

entire class.” Family Medicine Pharmacy, LLC v. Primed Pharmaceuticals, LLC, 2016 WL

894141, *1 & fn. 1 (S.D.Ala.), quoting Aleobua v. United Wellness Cmty., LLC, 2014 WL

6085692, *1 (E.D. Mich.).

        Thus, while a motion for default judgment at this stage would preclude the Court from

entering judgment in favor of the class as sought by River Chiropractic, conversely, an entry of

default by the Clerk is a proper procedural step and allows the Court to continue determining issues

in the case:

               As a threshold matter, the entry of default by the Clerk of the Court
               against Ji does not alter the Court's analysis for class certification.
               Certification under Rule 23 remains a necessary procedural
               requirement in order for the Class to recover damages. The


                                                     2
      Case: 1:20-cv-00688-DCN Doc #: 14 Filed: 12/04/20 3 of 5. PageID #: 70




                prerequisites imposed by Rule 23 serve “the important function of
                protecting absent class members whose rights may be affected by
                the class certification.” Davis v. Hutchins, 321 F.3d 641, 649 (7th
                Cir.2003) (citing Davis v. Romney, 490 F.2d 1360, 1366 (3d
                Cir.1974)). As such, “relief cannot be granted to a class before an
                order has been entered determining that class treatment is proper.”
                Romney, 490 F.2d at 1366. In cases in which the district courts have
                entered a default judgment against a defendant and no class has been
                certified, only named plaintiffs can recover damages. See
                Partington v. Am Int'l Specialty Lines Ins. Co., 443 F.3d 334, 340
                (4th Cir.2006) (holding that class members could not use a default
                judgment to establish the class was judgment creditors when the
                district court never formally certified the class); Hutchins, 321 F.3d
                at 648–49 (holding that the district court improperly awarded class
                damages when no class had been certified).

                However, in cases where a defendant failed to appear, an entry of
                default by the clerk of the court has not prevented district courts
                from considering whether to certify a class prior to the entry of a
                default judgment against a defendant. See Leider v. Ralfe, 2003 WL
                24571746, at *8–13 (S.D.N.Y. Mar. 4, 2003) (conducting class
                certification analysis following defendant’s default and denying
                certification for failure to meet requirements of Rule 23); Trull v.
                Plaza Assocs., 1998 WL 578173, at *1, 4 (N.D.Ill. Sept. 3, 1998)
                (denying without prejudice the certification of a class after
                defendant’s default); In re Industrial Diamonds Antitrust Litig., 167
                F.R.D. 374, 376 n. 1, 386–87 (S.D.N.Y.1996) (certifying a class
                against co-defendants after one defendant’s default). An entry of
                default “does not change the fundamental analysis [the district
                court] must undertake in deciding whether to certify the class.”
                Trull, 1998 WL 578173, at *1.

Skeway v. China Natural Gas, Inc., 304 F.R.D. 467, 472 (D.Del.2014).

        Thus, in a putative class action where the defendant fails to appear, the lead plaintiff should

first file a motion for certification, ask the clerk for an entry of default, and only after obtaining a

ruling on certification proceed to class discovery and ultimately a ruling for judgment on behalf of

the class. As the court stated in Skeway, “As a policy matter, ‘any other conclusion might give

defendants an incentive to default in situations where class certification seems likely.’” Id., quoting

Leider, 2003 WL 24571746, at *8. Because this is the procedure that River Chiropractic has to



                                                       3
      Case: 1:20-cv-00688-DCN Doc #: 14 Filed: 12/04/20 4 of 5. PageID #: 71




follow, the Court should appropriately rule on River Chiropractic’s Motion for Class Certification

and allow the case to follow this procedural course, prior to requiring River Chiropractic to file a

motion for default judgment.

                                         CONCLUSION

       WHEREFORE, River Chiropractic respectfully asks this Honorable Court to grant this

Motion For Stay of the Court’s November 17, 2020 Order Requiring Plaintiff to File a Motion for

Default Judgment and Setting a Default Judgment Hearing, until the Court has ruled on River

Chiropractic’s Motion for Class Certification and allowed time for discovery to identify class

members.

                                                     Respectfully submitted,

                                                     s/ Ronald I. Frederick
                                                     Ronald I. Frederick (#0063609)
                                                     Michael L. Berler (#0085728)
                                                     Michael L. Fine (#0077131)
                                                     Frederick & Berler LLC
                                                     767 E. 185th Street
                                                     Cleveland, OH 44119
                                                     (216) 502-1055 (phone)
                                                     (216) 781-1749 (fax)
                                                     ronf@ClevelandConsumerLaw.com
                                                     mikeb@ClevelandConsumerLaw.com
                                                     michaelf@ClevelandConsumerLaw.com
                                                     Attorneys for Plaintiff




                                                     4
      Case: 1:20-cv-00688-DCN Doc #: 14 Filed: 12/04/20 5 of 5. PageID #: 72




                               CERTIFICATE OF SERVICE

       The foregoing was filed electronically this 4th day of December 2020 and will be served by

operation of the Court’s ECF system. Additionally, a copy of the foregoing was sent via regular

U.S. Mail, to the following:

       Bankroll Capital, Inc.
       c/o Narin Charan, CEO
       500 Technology Drive, Suite 350
       Irvine, CA 92618

       Narin Charan, CEO of Bankroll Capital, Inc.
       121 Turquoise
       Irvine, CA 92620



                                                     s/ Ronald I. Frederick
                                                     Ronald I. Frederick (#0063609)
                                                     Frederick & Berler LLC
                                                     One of the Attorneys for Plaintiff




                                                   5
